UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6086



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLORIA A. MCCUTCHEON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-866)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gloria A. McCutcheon, Appellant Pro Se.   William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gloria   A.   McCutcheon   appeals   the   district   court’s   order

denying her request for an extension of time to file a motion under

28 U.S.C.A. § 2255 (West Supp. 2001).      We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.        See United States

v. McCutcheon, No. CR-97-866 (D.S.C. Dec. 17, 2001).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2